In my opinion, the evidence of the officers justified the securing of the liquor without a search warrant. Officer O'Connor testified:
"My attention was called to these gentlemen that afternoon about 3 o'clock. They were staggering around. They were intoxicated. We went up to them and asked them what they were doing. They said none of your business. I asked them if they had an automobile there and they said yes. I asked them where it was and they went direct to their car. It was a Franklin sedan. We looked in the car and through the window we could see a bottle in the door of the car and also one bottle sitting on the floor of the car. I asked who it belonged to and they wouldn't tell me. Mr. Garrett told me to go away from that car or he would knock my block off. I told him he *Page 369 
better change his mind, wouldn't look well right there in public. He said it didn't make any difference where he was, he was Soldier King's sparring partner and could lick any man in Holland. Soldier King is a pugilist in Grand Rapids. He said he sparred every afternoon in Grand Rapids with Soldier King and was to spar with him that afternoon but instead of that he came to Holland. Garrett told me he would lick me on the ground I was standing on, struck at me, knocked my hat off, struck at me several times and it was up to me to defend myself then and I hit him. I placed him under arrest, took him down and locked him up. Afterwards we went back from the jail and searched the car, after we got the key. In the car we found a bottle of wine and a bottle of moonshine whisky. Those are both intoxicating liquors. We took the liquors to police headquarters at Holland. Complaint was made against these two young men for possession of this liquor. I had a talk with them as to whose liquor it was and Mr. Garrett said he owned the moonshine whisky and Mr. Northoek said he owned the wine."
Officer Steketee testified to the same effect.
The condition of the young men fairly indicated the contents of the bottles. Under our holding in People v. Kamhout,227 Mich. 172; People v. Krahn, 230 Mich. 528, and the recent decision of the Supreme Court of the United States in Carroll
v. United States, 267 U.S. 132 (45 Sup. Ct. 280), decided March 2, 1925, the seizure was fully justified.
The danger of permitting young men to drive automobiles when intoxicated, or to carry intoxicating liquors with them in their automobiles, is so well known that the officers should be commended for their prompt action on this occasion.
The exceptions are overruled, and the trial court advised to proceed to sentence.
McDONALD, C.J., and CLARK, MOORE, STEERE, and FELLOWS, JJ., concurred with SHARPE, J. *Page 370